DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CN 202022361129.9, filed on with the Office on 11/08/2021. Accordingly, the earliest effective filing date of the claimed invention was recognized as 10/21/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of co-pending Application No. 17/451,678 (hereinafter “App 678”) in view of Yang et al (US 20180120633 A1; “Yang”).
Table 1
Claim 1 of Pending Application
Claim 1 of App 678
A lighting module for a refrigeration appliance, the lighting module comprising: 
a housing having a light outlet formed therein; 




a light source disposed in said housing; 



a light guide plate adapted to guide light from said light source toward said light outlet; and 
an elastic member adapted to deform to maintain a position of said light guide plate with respect to said light source and/or said light outlet.
A lighting module for a refrigeration appliance, comprising: 
a housing having a light outlet, a supporting edge surrounding said light outlet and an inner frame disposed along said supporting edge, said inner frame protruding from said supporting edge in a direction away from said light outlet; 
a light source disposed in said housing, said light source having a light emitting element and a substrate bearing said light emitting element; 
a light guide plate supported on said supporting edge and having a first end surface facing said inner frame; and said housing having a mounting portion disposed in a space defined by said first end surface of said light guide plate, said supporting edge, and said inner frame, said substrate being mounted on said mounting portion, so that said light emitting element and said first end surface of said light guide plate are disposed facing each other.


Re Claim 1:
With the exception of the underlined limitations, the claim limitation are disclosed by the italicized limitations in Claim 1 of App 678 as shown in Table 1, above.
With regard to the light guide plate, Claim 1 of App 678 at least suggests the light guide plate is adapted to guide light from said light source toward said light outlet due to the description of the housing, light guide plate, and light source in Claim 1 of App 678. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Claim 1 of App 678 as at least suggesting the light guide plate is adapted to guide light from said light source toward said light outlet.
Claim 1 of App 678 does not disclose an elastic member adapted to deform to maintain a position of said light guide plate with respect to said light source and/or said light outlet.
Yang teaches an elastic member (support member 210; described as elastic in at least ¶ 0036) adapted to deform to maintain a position of said light guide plate (described in ¶ 0036 as support member 210 can be elastically deformed in position without being pushed or released upon being in contact with the light guide plate 201 due to the thermal expansion of the light guide plate 201) with respect to said light outlet (specifically such that the light guide plate (201) remains under the light outlet due to the configuration and since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP 2125).
Although it is the examiner’s position that limitations regarding the light source and light outlet are anticipated by Yang as described above. Since anticipation is the epitome of obviousness (Connell v. Sears, Roebuck & Co., 722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983 ), the examiner has provided the obviousness rational below in the event that there is another interpretation of the of the light source and the light outlet as disclosed by Yang.
Alternatively
With regard to the light source, Yang at least suggests a light source (described in at least ¶ 0034 of the base embodiment as an LED) disposed in said housing due to the configuration shown in Fig 7 and description in ¶ 0034. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognized Yang as at least suggesting a light source disposed in said housing.
With further regard to the light source and light outlet, Yang at least suggests an elastic member (210) adapted to deform to maintain a position of said light guide plate (201) with respect to said light source and said light outlet (due to at least the configuration shown in Fig 7 and description in ¶ 0036). Further, in an edge-lit configuration as described in ¶ 0034 as edge-type, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily envisioned the elastic member (210) capable of being adapted to deform to maintain a position of said light guide plate (201) with respect to said light source and said light outlet since such a configuration would limit movement of the light guide plate in a later direction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to recognize Yang as at least suggesting an elastic member adapted to deform to maintain a position of said light guide plate with respect to said light source and said light outlet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting module in claim 1 of App 678 by including an elastic member as taught in at least principle by Yang for the benefit of accommodating thermal expansion of the light guide plate during  (Yang: Abstract).
Re Claim 7:
Claim 1 of App 678 further discloses wherein said elastic member (Yang: 210) is made of an elastic foam (described as foam pad in ¶ 0036 of Yang; the examiner notes that since foam pad is clearly named (in regard to the claimed foam) the limitation is anticipated even though additional species were named (i.e. urethane and rubber) due to the description in MPEP § 2131.02 II).
Re Claim 11:
Claim 9 of App 678 further teaches the limitation of the claim.
 
These are provisional nonstatutory double patenting rejections.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/451,679 (“App 679”) in view of Yang.
Table 2
Claim 12 of Pending Application
Claim 1 of App 679
A refrigeration appliance, comprising: 
a storage compartment; and 



said lighting module according to claim 1 and configured to illuminate said storage compartment.
A refrigeration appliance, comprising: 
a storage compartment having a front opening formed therein, said storage compartment having walls including a top wall with a mounting slot formed therein; and a lighting module disposed in said mounting slot, said lighting module having a front wall facing said front opening, said front wall having a main part and a decorative strip connected to said main part, an upper end of said decorative strip extending into said mounting slot, a connecting seam between an upper end portion of said decorative strip and said main part is disposed in the mounting slot, and being covered by a front inner wall surface of said walls of said storage component outlining the mounting slot in a longitudinal direction of said storage compartment; and a front surface of said upper end portion extending in a vertical direction and/or being parallel to said front inner wall surface defining said mounting slot; said decorative strip has a decorative portion sloping from top to bottom, and said upper end portion is connected to an upper end of said decorative portion.


Re Claim 12:
With the exception of the underlined limitations, the claim limitation are disclosed by the italicized limitations in Claim 1 of App 679 as shown in Table 2, above.
With regard to the lighting module, Claim 1 of App 679 at least suggests the lighting module is configured to illuminate said storage compartment due to the description of the mounting slot in the storage compartment as cited in Claim 1 of App 679. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Claim 1 of App 679 as at least suggesting the light guide plate is configured to illuminate said storage compartment.
Claim 1 of App 679 does not disclose the lighting module of claim 1 (of the instant application).
Yang teaches (or at least suggests) the limitation of claim 1 (described in Claim Rejections - 35 USC § 102/103, below).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator in Claim 1 of App 679 by including the lighting module as taught (or at least suggested) by Yang for the benefit accommodating thermal expansion of the light guide plate during  (Yang: Abstract).

This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang.
Re Claim 1:
Yang discloses a lighting module (shown in at least Fig 7 and described below) for a refrigeration appliance (the cited limitation of for a refrigerator appliance was carefully considered but determined not to have patentable weight since the citation does not give life, meaning, and vitality to the claim as described in MPEP § 2111.02), the lighting module comprising: 
a housing (cover bottom 205 and top case 220) having a light outlet formed therein (shown in Fig 7, wherein the light outlet is above display panel 200 and inside (shown to the right) of 220); 
a light source (described in at least ¶ 0034 of the base embodiment as an LED) disposed in said housing (necessarily occurring for proper operation of the configuration shown in Fig 7 and described in ¶ 0034); 
a light guide plate (light guide plate 201) adapted to guide light from said light source toward said light outlet (at least due to the configuration shown in Fig 7 and description in ¶ 0034); and 
an elastic member (support member 210; described as elastic in at least ¶ 0036) adapted to deform to maintain a position of said light guide plate (described in ¶ 0036 as support member 210 can be elastically deformed in position without being pushed or released upon being in contact with the light guide plate 201 due to the thermal expansion of the light guide plate 201) with respect to said light outlet (specifically such that the light guide plate (201) remains under the light outlet due to the configuration and since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP 2125).
Although it is the examiner’s position that limitations regarding the light source and light outlet are anticipated by Yang as described above. Since anticipation is the epitome of obviousness (Connell v. Sears, Roebuck & Co., 722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983 ), the examiner has provided the obviousness rational below in the event that there is another interpretation of the of the light source and the light outlet as disclosed by Yang.
Alternatively
With regard to the light source, Yang at least suggests a light source (described in at least ¶ 0034 of the base embodiment as an LED) disposed in said housing due to the configuration shown in Fig 7 and description in ¶ 0034. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognized Yang as at least suggesting a light source disposed in said housing.
With further regard to the light source and light outlet, Yang at least suggests an elastic member (210) adapted to deform to maintain a position of said light guide plate (201) with respect to said light source and said light outlet (due to at least the configuration shown in Fig 7 and description in ¶ 0036). Further, in an edge-lit configuration as described in ¶ 0034 as edge-type, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily envisioned the elastic member (210) capable of being adapted to deform to maintain a position of said light guide plate (201) with respect to said light source and said light outlet since such a configuration would limit movement of the light guide plate in a later direction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to recognize Yang as at least suggesting an elastic member adapted to deform to maintain a position of said light guide plate with respect to said light source and said light outlet.
Re Claim 2:
Yang further discloses wherein:
said housing has a frame (205 and 220) provided with said light outlet (shown in Fig 7) and a cover (220); and 
said elastic member (210) and said light guide plate (201) are clamped between said cover and said frame (clamped configuration shown in Fig 7), to make said elastic member deform to apply a force toward said light outlet to said light guide plate (due to the configuration shown in Fig 7 and description in ¶ 0036 as support member 210 can be elastically deformed in position without being pushed or released upon being in contact with the light guide plate 201 due to the thermal expansion of the light guide plate 201).
Alternatively
With further regard to the elastic member (210), Yang at least suggest to make said elastic member deform to apply a force toward said light outlet to said light guide plate (210) due to the configuration shown in Fig 7, description in ¶ 0036, and recognition of limiting lateral movement upon contact from thermal expansion described in the obviousness ration above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Yang as at least suggesting to make said elastic member deform to apply a force toward said light outlet to said light guide plate.
Re Claim 4:
Yang further discloses wherein said cover (220) and said frame (306) are fastened in such a way that said elastic member (210) in an accommodating space (210) is pressed in a direction (lateral direction) perpendicular to said light outlet (said light outlet above 200 in a vertical direction), and is adjustable according to a status of said light guide plate (wherein the adjustment is being pressed due to thermal expansion of the light guide plate as described in ¶0036).
Re Claim 7:
Yang further discloses wherein said elastic member (210) is made of an elastic foam (described in ¶ 0036 as foam pad; the examiner notes that since foam pad is clearly named (in regard to the claimed foam) the limitation is anticipated even though additional species were named (i.e. urethane and rubber) due to the description in MPEP § 2131.02 II).

Claim Rejections - 35 USC § 103

Claims 3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang.
Re Claim 3:
With further regard to the elastic member (210), Yang at least suggests wherein said elastic member (210) is in surface contact with an inner surface of said cover (specifically the fixing portion 214 inside first fixing hole 221) facing said light guide plate (specifically the portion of 220 that faces side portion 205a). The examiner took an interpretation analogous to wherein said elastic member is in surface contact with an inner surface of said cover, wherein said cover facing said light guide plate. Under that interpretation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Yang as at least suggesting said elastic member is in surface contact with an inner surface of said cover facing said light guide plate. The examiner notes that the interpretation taken in this rejection is distinguished from wherein said elastic member is in surface contact with an inner surface of said cover, wherein said inner surface facing said light guide plate.
Re Claim 8:
Yang further discloses said elastic member (210) is disposed between a second end surface and said housing (between surface of light guide plate (210) and 220 of housing (205 and 220)), to apply a force toward said light source to said light guide plate (upon thermal expansion due to the configuration shown in Fig 7 and description in ¶ 0036).
With regard to a first end, Yang at least suggests said light guide plate (210) has a first end surface facing said light source (due to the description of an edge-type light guide plate in ¶ 0036). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Yang as at least suggesting said light guide plate  has a first end surface facing said light source.
Due to the discussion above, Yang at least suggests wherein:
said light guide plate has a first end surface facing said light source and a second end surface disposed opposite to said first end surface; and 
said elastic member is disposed between said second end surface and said housing, to apply a force toward said light source to said light guide plate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Yang as at least suggesting wherein:
said light guide plate has a first end surface facing said light source and a second end surface disposed opposite to said first end surface; and 
said elastic member is disposed between said second end surface and said housing, to apply a force toward said light source to said light guide plate.
Re Claim 9:
Yang further discloses wherein said elastic member (210) is clamped between said second end surface and said housing (clamping configuration shown in Fig 7, specifically between surface facing 210 and 205a).
Re Claim 10:
Yang further discloses wherein said elastic member (210) is bonded to said housing (described in at least ¶ 0034 as bonded to the side portion 205a).
Re Claim 11:
Yang further discloses said housing has a frame (205) provided with said light outlet (shown in Fig 7 of Yang with the examiner’s annotations, below) and a cover (220) connected to said frame (connected by at least 210 as shown in Fig 7), 
said frame (205) having a supporting edge (stepped portion 205c) surrounding said light outlet (shown in Fig 7 of Yang, below) and an inner frame (205a) surrounding said supporting edge (shown in Fig 7, below) and protruding toward said cover (protruding toward 220, Fig 7); 
said light source having a light emitting element (light emitting element of LED) and a substrate (LED printed circuit board; “PCB”) bearing said light emitting element (necessarily occurring due to the description of an LED printed circuit board); and 
said light guide plate is supported on said supporting edge (supported indirectly on 205c via 210).
Figure 7 of Yang with the examiner's annotations

    PNG
    media_image1.png
    620
    691
    media_image1.png
    Greyscale


Yang does not explicitly disclose said substrate (PCB) is mounted on said frame along said inner frame
However, there are only three mounting positions to choose from:
said substrate is mounted on said frame (205) along said inner frame (205a)
said substrate is mounted on said frame along said supporting edge (205c); or
said substrate is mounted on said frame along a rear portion (205b).
In an edge-type configuration (described in ¶ 0034), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a mounting configuration of the substrate of Yang such that said substrate is mounted on said frame along said inner frame for the purpose of obtaining effective lighting efficiency since the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions (KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)).
Due to the rationale above, Yang at least suggest said substrate (PCB) is disposed perpendicular to said light guide plate (specifically to the lateral direction of 201), and a first end surface of said light guide plate and of said light emitting element face each other (due to the rationale above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Yang as at least suggesting said substrate (PCB) is disposed perpendicular to said light guide plate (specifically to the lateral direction of 201), and a first end surface of said light guide plate and of said light emitting element face each other.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Jeong et al (US 20190249485 A1; “Jeong”).
Yang discloses said lighting module according to claim 1 (claim 1, above).
Yang does not explicitly disclose a refrigeration appliance, comprising:
a storage compartment; and 
an light module configured to illuminate said storage compartment.
Jeong teaches a refrigeration appliance (refrigerator 1, at least Fig 1), comprising:
a storage compartment (accommodating case 43, Fig 2); and 
an light module (sub-door 50, Figs 2-3) configured to illuminate said storage compartment (via door light 57 due to the configurations shown in Figs 1-3 and description in at least ¶¶ 0156-0157)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the lighting module of Yang in a refrigerator as taught in at least principle by Jeong for the benefit of added utility.

Allowable Subject Matter
Claims 5-6 and 13 would be allowable if a terminal disclaimer were filed or claims were rewritten to overcome the rejections in the Double Patenting section, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 5:
The closest prior art of record, Yang, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of said frame (220) has a plurality of through holes formed therein and distanced from one another; and said cover has a plurality of hooks distanced from one another, said hooks are connected to said through holes in a snap-fit manner, so that said elastic member is pressed in the direction perpendicular to said light outlet, and is adjustable according to the status of said light guide plate as set forth in the claim.
Re Claim 6:
The closest prior art of record, Yang, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a reflecting layer disposed between said light guide plate and said cover as set forth in the claim.
Re Claim 13:
The closest prior art of record, Yang and Jeong, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of said housing has a plurality of first snap-fit connection structures distanced from one another and a plurality of second snap-fit connection structures distanced from one another; said the housing has a frame and a cover; said light source and said light guide plate are disposed in an accommodating space defined by said frame and said cover; said storage compartment has a mounting slot formed therein, said first snap-fit connection structures are configured to fasten said lighting module into said mounting slot reachable through said storage compartment; said second snap-fit connection structures are configured to connect said frame to said cover in a snap-fit manner; and said first snap-fit connection structures and said second snap-fit connection structures are disposed in a staggered manner as set forth in the claim.

Conclusion
The prior art made of record, below, but not relied upon is considered pertinent to applicant's disclosure.
Arihara et al (US 20210271016 A1) discloses a lighting module comprising a plurality of elastic members.
Wu (US 11339950 B2) discloses a lighting module comprising a plurality of elastic members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875